Graves, J.
(concurring). This record raises an important question under that feature of our practice, which concerns denial on oath of instruments put in suit, and it is whether in case of judgment for the plaintiff on an instrument within the rule, where the defendant has not made such denial and no inquiry has been had concerning the genuineness of the instrument, the defendant in case of another action against him *101on it by the plaintiff, is to be deprived of tbe benefit of tbe rule allowing tbe denial, and to be field estopped by tfie first judgment from questioning tfie execution of tfie instrument.
I am inclined to think no sucb effect can be given to tfie prior case. It appears to me that as to this question the effect is the same as though it was affirmed by tfie record that tfie parties proceeded to trial in the first cause under a rule by consent that such cause should be decided on grounds entirely independent of the question of due execution of tfie instrument.
I concur with the other members of the court.